Exhibit 10.24

RESTRICTED SHARE AGREEMENT

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”), made effective as of
                    , between SUN HYDRAULICS CORPORATION, a Florida corporation
(the “Corporation”), and                      (“Participant”).

WITNESSETH:

WHEREAS, Participant is an employee of the Corporation and/or a subsidiary of
the Corporation (“Subsidiary”);

WHEREAS, the Corporation has adopted the Sun Hydraulics Corporation 2011 Equity
Incentive Plan (the “Plan”) in order to provide its officers, employees and
directors with incentives to achieve long-term corporate objectives. The Plan
was adopted by the Board of Directors on September 9, 2011 and will be submitted
for approval by the shareholders of the Company at the Company’s 2012 Annual
Meeting. This award is made subject to the receipt of shareholder approval of
the Plan at the 2012 Annual Meeting and will automatically terminate if such
approval is not received.

WHEREAS, the Compensation Committee of the Corporation’s Board of Directors has
granted an award of Restricted Shares (as defined below in Section 1) under the
Plan to the Participant on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Grant of Restricted Shares.

The Corporation hereby grants to Participant a total of                     
(            ) shares of the common stock, $.001 par value per share, of the
Corporation (the “Restricted Shares”), subject to the transfer restrictions and
other conditions set forth in this Agreement.

2. Restrictions.

(a) Participant shall have all rights and privileges of a shareholder of the
Corporation with respect to the Restricted Shares, including voting rights and
the right to receive dividends paid with respect to such shares, except that the
following restrictions shall apply, until such time or times as restrictions
lapse under Section 3 of this Agreement:

(i) Participant shall not be entitled to delivery of the certificate or
certificates for any of the Restricted Shares until the restrictions imposed by
this Agreement have lapsed with respect to those Restricted Shares, at the times
defined in Section 3;

(ii) other than regular cash dividends and such other distributions as the Board
of Directors may in its sole discretion designate, the Corporation will retain
custody of all distributions (“Retained Distributions”) made or declared with
respect to the Restricted Shares (and such Retained Distributions will be
subject to the same restrictions, terms and conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in separate accounts;



--------------------------------------------------------------------------------

(iii) the Restricted Shares may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of by Participant before these restrictions
have lapsed pursuant to Section 3, except with the consent of the Corporation;
and

(iv) the Restricted Shares and Retained Distributions shall be subject to
forfeiture upon termination of Participant’s employment with the Corporation to
the extent set forth in Section 6 below and upon the breach of any restrictions,
terms or conditions of this Agreement.

Once any portion of Participant’s Restricted Share award has become vested under
Section 3, the newly vested shares shall no longer be subject to the preceding
restrictions, and shall no longer be considered to be Restricted Shares.

(b) Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be ineffective.

3. When Restrictions Lapse.

Provided that Participant is employed by the Corporation or a Subsidiary on the
applicable date, the Restricted Shares shall vest and the restrictions set forth
in this Agreement shall lapse with respect to such vested shares as follows:

 

     

Date

       

Vested Shares

       

                             

             

                             

                                         

                             

                                      

or at such earlier time as the restrictions may lapse pursuant to Sections 6 or
8 of this Agreement. The foregoing notwithstanding, in the event of a pending or
threatened change in control, in connection with any merger, consolidation,
acquisition, separation, reorganization, liquidation or like occurrence in which
the Corporation is involved, the Board of Directors may, in its sole discretion,
take such actions as permitted under the Plan.

4. Issuance of Stock Certificates for Shares.

The stock certificate or certificates representing the Restricted Shares shall
be issued promptly following the execution of this Agreement, and shall be
delivered to the Corporate Secretary or such other custodian as may be
designated by the Corporation, to be held until the restrictions have lapsed
under Section 3. Such stock certificate or certificates shall bear the following
legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Restricted Share Agreement entered into between the registered owner and Sun
Hydraulics Corporation. A copy of such Agreement is on file in the offices of,
and will be made available for a proper purpose by, the Corporate Secretary of
Sun Hydraulics Corporation.

 

- 2 -



--------------------------------------------------------------------------------

Contemporaneously with the execution of this Agreement, Employee shall deliver
to the Corporation one or more stock powers endorsed in blank relating to the
Restricted Shares, which will permit transfer to the Corporation of all or any
portion of the Restricted Shares that shall be forfeited or that shall not
become vested under the terms of this Agreement.

Once the restrictions imposed by this Agreement have lapsed with respect to any
portion of the Restricted Shares, upon the written request of Participant, a
stock certificate or certificates for such portion of the Restricted Shares
shall be returned and exchanged for new stock certificates without the foregoing
legend for the newly vested portion of the Restricted Shares. Upon the written
request of Participant, the certificates representing the newly vested shares
shall be delivered to Participant (or to the person to whom the rights of
Participant shall have passed by will or the laws of descent and distribution)
promptly after the date on which the restrictions imposed on such shares by this
Agreement have lapsed, but not before Participant has made any tax payment to
the Corporation or made other arrangements for tax withholding, as required by
Section 5. Once the restrictions imposed by this Agreement have lapsed with
respect to all of the Restricted Shares, all certificates held by the
Corporation representing the vested shares shall be delivered promptly to
Participant (or to the person to whom the rights of Participant shall have
passed by will or the laws of descent and distribution), provided that
Participant has made any tax payment to the Corporation or made other
arrangements for tax withholding, as required by Section 5.

5. Tax Withholding.

Whenever the restrictions on Participant’s rights to some or all of the
Restricted Shares lapse under Section 3 of this Agreement or upon Participant’s
filing an election with the Internal Revenue Service pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended, the Corporation shall notify
Participant of the amount of tax which must be withheld by the Corporation under
all applicable federal, state and local tax laws. Participant agrees to make
arrangements with the Corporation to (a) remit a cash payment of the required
amount to the Corporation, (b) to authorize the deduction of such amounts from
Participant’s compensation or (c) to otherwise satisfy the applicable tax
withholding requirement in a manner satisfactory to the Corporation.

6. Forfeiture On Termination of Employment.

If the Participant’s employment with the Corporation or Subsidiary is terminated
for any reason, either by the Corporation or Participant, during the term of
this Agreement, any Restricted Shares remaining subject to the restrictions
imposed by this Agreement shall be forfeited; provided, however, that in the
event of termination by reason of death, permanent total disability, or
retirement at or after normal retirement age, any remaining restrictions
automatically shall lapse.

7. Restricted Shares Not to Affect Employment.

Neither this Agreement nor the Restricted Shares granted hereunder shall confer
upon Participant any right to continued employment with the Corporation or any
Subsidiary, and shall not in any way modify or restrict the Corporation’s or
such Subsidiary’s right to terminate such employment.

8. Agreement Subject to the Plan.

This Agreement and the rights and obligations of the parties hereto are subject
to and governed by the terms of the Plan as the same may be amended from time to
time, the provisions of which are incorporated by reference into this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) In the event of any change or changes in the outstanding Common Stock of the
Corporation by reason of any stock dividend, recapitalization, reorganization,
merger, consolidation, combination or any similar transaction, the Board of
Directors shall adjust the number of shares of Common Stock issued as Restricted
Shares under this Agreement, and make any and all other adjustments deemed
appropriate by the Board of Directors in such manner as the Board of Directors
deems necessary to prevent material dilution or enlargement of the rights
granted to Employee.

(b) This Agreement may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.

(c) The terms of this Agreement may only be amended, modified or waived by a
written agreement executed by both of the parties hereto.

(d) The validity, performance, construction and effect of this Agreement shall
be governed by the laws of the State of Florida, without giving effect to
principles of conflicts of law.

(e) This Agreement constitutes the entire agreement between the parties hereto
with respect to the transactions contemplated herein.

(f) Except as otherwise herein provided, this Agreement shall be binding upon
and shall inure to the benefit of the Corporation, its successors and assigns,
and of Participant and Participant’s personal representatives.

IN WITNESS WHEREOF, the parties have executed this Restricted Share Agreement as
of the day and year first above written.

 

ATTEST:     SUN HYDRAULICS CORPORATION

 

    By:  

 

Gregory C. Yadley, Secretary       Allen J. Carlson, Chief Executive Officer    
PARTICIPANT Witness:      

 

     

 

«FullName»

 

- 4 -